68 So.3d 364 (2011)
BRANCH BANKING AND TRUST COMPANY, a foreign corporation Appellant,
v.
Richard R. BLOOM, Sr., and Mary V. Bloom, his wife, Appellees.
No. 1D10-4774.
District Court of Appeal of Florida, First District.
August 23, 2011.
Edward L. Kelly, Jacksonville and Sally Ann Brown of Rogers Towers, P.A., Jacksonville, for Appellant.
Rudolph J. Inman, Jr., Jacksonville, for Appellees.
Prior report: 2010 WL 5280766.
PER CURIAM.
The appellees concede that the trial court erroneously calculated the offset due to the appellant by figuring 2% of the Construction Contract, when the correct offset was 2% of the loan amount. Therefore, the appellant is entitled to an offset in the amount of $17,175.00, as it claims. We remand to the trial court for entry of a revised final judgment reflecting the correct amount of offset. As to the other issues the appellant has raised, we affirm.
Affirmed in part, reversed in part and remanded.
PADOVANO, LEWIS, and THOMAS, JJ., concur.